SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

301
CAF 14-00882
PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, AND SCUDDER, JJ.


IN THE MATTER OF BARRY A. PUGH,
PETITIONER-APPELLANT,

                      V                              MEMORANDUM AND ORDER

TAMMY R. RICHARDSON, RESPONDENT-RESPONDENT.


THE GLENNON LAW FIRM, P.C., ROCHESTER (PETER J. GLENNON OF COUNSEL),
FOR PETITIONER-APPELLANT.

CHARLES T. NOCE, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF
COUNSEL), FOR RESPONDENT-RESPONDENT.

SUSAN LARAGY, ATTORNEY FOR THE CHILD, ROCHESTER.


     Appeal from an order of the Family Court, Monroe County (Thomas
W. Polito, R.), entered September 9, 2013 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, awarded
sole custody of the subject child to respondent.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner father appeals from an order that, among
other things, denied his petition for a change of custody to him and
instead awarded full custody of the parties’ child to respondent
mother. While this appeal was pending, and purportedly on consent of
the parties, Family Court entered an order that newly resolved the
custody and visitation issues with respect to the subject child. We
conclude that the superseding order renders this appeal moot (see
Matter of Warren v Hibbs, 136 AD3d 1306, 1306; Matter of Salo v Salo,
115 AD3d 1368). We further conclude that the exception to the
mootness doctrine does not apply (see Warren, 136 AD3d at 1306, citing
Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715).




Entered:    April 29, 2016                         Frances E. Cafarell
                                                   Clerk of the Court